DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Response to Amendment
Claims 1-20 were previously pending and subject to a final action 05/05/2022. In the response filed 09/01/2022, claims 1, 12 and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant's arguments filed 09/01/2022, with respect to claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (USPGPUB, 20130174017, hereinafter “Richardson”) in view of Madhukar (USPAT, 9013732, hereinafter “Madhukar”) in view of Opstad (USPAT, 5416898, hereinafter “Opstad”) in view of Peng (USPAT, 6252671, hereinafter “Peng”).
Regarding independent claim 1, Richardson teaches: A computer-implemented method for facilitating text content extraction from a digital document, the method comprising: (Richardson – [0012] Embodiments of the present invention provide a method, a storage medium and a system for document content reconstruction in a digital content delivery. Ingesting document and extracting text and fonts associated with texts from a document page.) 
identifying, via one or more processors, a font object corresponding to a content stream of a digital document, the font object comprising a font encoding of a plurality of glyph codes to a respective plurality of glyphs; (Richardson − [0013] The extracting of the texts within the document page comprises determining Unicode mappings of the texts in the document page, extracting all text characters and glyphs from the document page, identifying horizontal and vertical positions of the extracted text characters and glyphs, and extracting fonts associated with every character extracted. [0039-0042] Figs. 3, 4. In step 406, text and embedding fonts are extracted. For example, the font mapping module 306 identifies the type of embedded font and Unicode mapping of the text in the original page 302. Then, the text extractor 308 extracts the text and location information from the page. [0050-0058] determining the Unicode mapping by looking for patterns, such as hex codes, postscript name variants, and ligature notations.)
determining, via the one or more processors, one or more characteristics of one or more glyphs of the font object, the one or more characteristics excluding text information content of the one or more glyphs; (Richardson − [0050-0058] Determining the Unicode mapping by looking for patterns, such as hex codes, postscript name variants, and ligature notations. [0063] Determining, text position, font type (e.g., Arial or Courier), font style (e.g., bold and/or italic) and other state parameters of the PDF pages.)
and determining, via the one or more processors based upon the one or more determined glyph characteristics, an integer offset associated with the font encoding, (Richardson − [0056-0057] In one embodiment, a remapping scheme for custom, non-standard font encoding is provided in order to preserve both the presentation and the semantics of the custom fonts. The remapping rules are defined as the following: the first instance of a character, which is usually the regular form, is remapped into its normal place in the Unicode charts, a second instance is mapped into PUA with an offset of 0xF0000, and a third instance into PUA with an offset of 0x010000. For example, the two `e`s in Table. 1 are mapped to Unicode U+0065 and U+F0065, respectively, so that both presentations are preserved. In the eReading browser applications, a JavaScript snippet is created to mask off the offset (i.e., the higher-order bytes) after the custom font has been correctly rendered. For example, the character code U+F0065 of the bold `e` in Table. 1 is masked to become U+0065, the code for the regular `e`. The integer offset 0XF0000 will be associated with the Unicode code for a bold ‘e’.) 
the Unicode character being a character represented by the glyph encoded at the particular glyph code of the font encoding. (Richardson − [0050] Internally, text in a PDF page's content stream is included in text sections, which also contain operators specifying font type, size, position, and spacing, among other parameters. A font, such as Times Roman and Courier fonts, contains a repertoire of glyphs, which are often identified by their numbers corresponding to code positions of the characters presented by the glyphs. In this sense, a font is character-code dependent. A font may contain the same glyph for distinct characters, or alternative glyphs for a character for use in different contexts.)
Richardson does not explicitly teach: wherein, for each particular glyph code of the plurality of glyph codes in the font encoding, adding the same integer offset to the particular glyph code produces a respective sum value corresponding to a respective Unicode character,
However, Madhukar teaches: wherein, for each particular glyph code of the plurality of glyph codes in the font encoding, adding the same integer offset to the particular glyph code produces a respective sum value corresponding to a respective Unicode character, the Unicode character being a character represented by the glyph encoded at the particular glyph code of the font encoding. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 is a diagram illustrating an example calculation of a glyph for a particular font for a text character's Unicode value derived from a character map 300. Looking-up a character's Unicode value between the corresponding start and ending Unicode values and obtaining the associated segment. Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column. Element 304 illustrated in Fig. 3 has an offset of ‘0’ corresponds to GLYPHS 172. The offset ‘0’ is same offset used the GYLPHS 172.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson and Madhukar as both invention relate to font encoding of glyph data for reconstruction of documents. Madhukar teaches analyzing complex glyph data for generating c-map for character recognition. The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Richardson does not explicitly teach: and the one or more characteristics comprising at least one of (1) a width of one or more glyphs of the font object,
However, Opstad teaches: and the one or more characteristics comprising at least one of (1) a width of one or more glyphs of the font object, (Opstad − [Col. 4 ll. 55-56] A font is a collection of glyphs which typically have an element of design consistency in their appearances (characteristics.) [Col. 8 ll. 4-16] determining glyph widths by tracking glyph positions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar and Opstad as each invention relate to font encoding of glyph data for reconstruction of documents. Opstad teaches analyzing glyph data such as the characteristics of glyph widths and positioning. The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Richardson does not explicitly teach: and the one or more characteristics comprising at least one of or (2) whether a highest character code among all glyphs included in the font object meets or exceeds a threshold value;
However, Peng teaches: and the one or more characteristics comprising at least one of or (2) whether a highest character code among all glyphs included in the font object meets or exceeds a threshold value; (Peng − Fig. 1, at step 110 checks where the number of glyphs are greater than a predetermined threshold value (exceeds a threshold value) such as 16,384 for the font 100 (font object).)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 2, Richardson teaches: wherein the digital document is Portable Document Format (PDF) document. (Richardson – [0040] converting unstructured document formats, such as PDF (portable document format), and etc.)
Regarding dependent claim 3, Richardson does not explicitly teach: adding, via the one or more processors, the same integer offset to each glyph code in the font encoding to produce the respective sum values corresponding to the respective Unicode characters.
However, Madhukar teaches: adding, via the one or more processors, the same integer offset to each glyph code in the font encoding to produce the respective sum values corresponding to the respective Unicode characters. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 is a diagram illustrating an example calculation of a glyph for a particular font for a text character's Unicode value derived from a character map 300. Looking-up a character's Unicode value between the corresponding start and ending Unicode values and obtaining the associated segment. Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column. Element 304 illustrated in Fig. 3 has an offset of ‘0’ corresponds to GLYPHS 172. The offset ‘0’ is same offset used the GYLPHS 172.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 4, Richardson does not explicitly teach: creating, via the one or more processors, a mapping object comprising, for each particular glyph code of the plurality of glyph codes of the font encoding, an indicator of the respective sum value corresponding to the particular glyph code; and modifying, via the one or more processors, the digital document to include the created mapping object.
However, Madhukar teaches: creating, via the one or more processors, a mapping object comprising, for each particular glyph code of the plurality of glyph codes of the font encoding, an indicator of the respective sum value corresponding to the particular glyph code; and modifying, via the one or more processors, the digital document to include the created mapping object. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 5, Richardson does not explicitly teach: modifying, via the one or more processors, the font object of the digital document, wherein modifying the font object includes, for each particular glyph code of the plurality of glyph codes, replacing the glyph code with the respective sum value corresponding to the respective Unicode character; and modifying, via the one or more processors, the content stream of the digital document, wherein modifying the content stream includes, for each instance of a glyph code in the content stream, replacing the content stream glyph code with the respective sum value corresponding to the respective Unicode character.
However, Madhukar teaches: modifying, via the one or more processors, the font object of the digital document, wherein modifying the font object includes, for each particular glyph code of the plurality of glyph codes, replacing the glyph code with the respective sum value corresponding to the respective Unicode character; and modifying, via the one or more processors, the content stream of the digital document, wherein modifying the content stream includes, for each instance of a glyph code in the content stream, replacing the content stream glyph code with the respective sum value corresponding to the respective Unicode character. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 6, Richardson teaches: wherein determining the integer offset includes determining the offset having a hexadecimal value of 0x1D. (Richardson − [0056-0057] Determining the offset for reconstruction an unstructured document.)
Regarding dependent claim 7, Richardson teaches: wherein determining the integer offset includes determining the offset having a hexadecimal value of 0x1E. (Richardson − [0056-0057] Determining the offset for reconstruction an unstructured document.)
Regarding dependent claim 8, Richardson teaches: extract text content of the content stream (Richardson − [0050-0058]) but does not explicitly teach: for each of one or more glyph codes in the content stream of the digital document, adding, via the one or more processors, the same offset to the content stream glyph code to produce a respective content stream sum value; and determining, via the one or more processors, based upon the one or more respective content stream sum values, one or more corresponding Unicode characters to thereby extract the text content of the content stream.
However, Madhukar teaches: for each of one or more glyph codes in the content stream of the digital document, adding, via the one or more processors, the same offset to the content stream glyph code to produce a respective content stream sum value; and determining, via the one or more processors, based upon the one or more respective content stream sum values, one or more corresponding Unicode characters to thereby extract the text content of the content stream. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 is a diagram illustrating an example calculation of a glyph for a particular font for a text character's Unicode value derived from a character map 300. Looking-up a character's Unicode value between the corresponding start and ending Unicode values and obtaining the associated segment. Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column. Element 304 illustrated in Fig. 3 has an offset of ‘0’ corresponds to GLYPHS 172. The offset ‘0’ is same offset used the GYLPHS 172.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 9, Richardson teaches: for each of one or more glyph codes in the content stream of the digital document, referencing, via the one or more processors, the created mapping object to identify a respective mapped value corresponding to the content stream glyph code; and determining, via the one or more processors, based upon the one or more respective content stream mapped values, one or more corresponding Unicode characters to thereby extract the text content of the content stream. (Richardson − [0013] The extracting of the texts within the document page comprises determining Unicode mappings of the texts in the document page, extracting all text characters and glyphs from the document page, identifying horizontal and vertical positions of the extracted text characters and glyphs, and extracting fonts associated with every character extracted. [0039-0042] Figs. 3, 4. In step 406, text and embedding fonts are extracted. For example, the font mapping module 306 identifies the type of embedded font and Unicode mapping of the text in the original page 302. Then, the text extractor 308 extracts the text and location information from the page. [0050-0058] determining the Unicode mapping by looking for patterns, such as hex codes, postscript name variants, and ligature notations.)
Regarding dependent claim 10, Richardson teaches: wherein determining the one or more the one or more glyph characteristics comprises determining a width of one or more glyphs of the font object.  (Richardson − [0050-0053] Internally, text in a PDF page's content stream is included in text sections, which also contain operators specifying font type, size, position, and spacing, among other parameters. A font, such as Times Roman and Courier fonts, contains a repertoire of glyphs, which are often identified by their numbers corresponding to code positions of the characters presented by the glyphs. In this sense, a font is character-code dependent. A font may contain the same glyph for distinct characters, or alternative glyphs for a character for use in different contexts.)
Regarding dependent claim 11, Richardson teaches: wherein determining the one or more glyph characteristics comprises determining whether a glyph of the font object is set, based at least in part upon at least one of (1) a comparison of a width of the glyph to a default width of the font object, or (2) a comparison of the width of the glyph to a predicted space width of the font object. (Richardson − [0064] FIG. 7 is a flowchart illustrating a method for text coalescing according to one embodiment. The process begins with assembling 702 extracted text characters into words based on spacing and semantics. To determine how characters can be aggregated into words, the process analyzes the actual spacing between adjacent characters and compares it to the expected character spacing based on the known text direction, font type, style and size, as well as other graphics state parameters, such as character-spacing and zoom level.)
Regarding independent claim 12, Richardson teaches: A computing system configured to facilitate text content extraction from a digital document, the computing system comprising: 
one or more processors; and one or more non-transitory computer memories storing computer-executable instructions that, when executed via the one or more processors, cause the one or more processors to: (Richardson − [0079] The present invention also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored on a computer readable medium that can be accessed by the computer and run by a computer processor.)
identify a font object corresponding to a content stream of a digital document, the font object comprising a font encoding of a plurality of glyph codes to a respective plurality of glyphs, (Richardson − [0013] The extracting of the texts within the document page comprises determining Unicode mappings of the texts in the document page, extracting all text characters and glyphs from the document page, identifying horizontal and vertical positions of the extracted text characters and glyphs, and extracting fonts associated with every character extracted. [0039-0042] Figs. 3, 4. In step 406, text and embedding fonts are extracted. For example, the font mapping module 306 identifies the type of embedded font and Unicode mapping of the text in the original page 302. Then, the text extractor 308 extracts the text and location information from the page. [0050-0058] determining the Unicode mapping by looking for patterns, such as hex codes, postscript name variants, and ligature notations.)
determine one or more characteristics of one or more glyphs of the font object, the one or more characteristics excluding text information content of the one or more glyphs, (Richardson − [0050-0058] Determining the Unicode mapping by looking for patterns, such as hex codes, postscript name variants, and ligature notations. [0063] Determining, text position, font type (e.g., Arial or Courier), font style (e.g., bold and/or italic) and other state parameters of the PDF pages.)
and determine, based upon the one or more determined characteristics of the one or more glyphs, an integer offset associated with the font encoding, (Richardson − [0056-0057] In one embodiment, a remapping scheme for custom, non-standard font encoding is provided in order to preserve both the presentation and the semantics of the custom fonts. The remapping rules are defined as the following: the first instance of a character, which is usually the regular form, is remapped into its normal place in the Unicode charts, a second instance is mapped into PUA with an offset of 0xF0000, and a third instance into PUA with an offset of 0x010000. For example, the two `e`s in Table. 1 are mapped to Unicode U+0065 and U+F0065, respectively, so that both presentations are preserved. In the eReading browser applications, a JavaScript snippet is created to mask off the offset (i.e., the higher-order bytes) after the custom font has been correctly rendered. For example, the character code U+F0065 of the bold `e` in Table. 1 is masked to become U+0065, the code for the regular `e`. The integer offset 0XF0000 will be associated with the Unicode code for a bold ‘e’.)
the Unicode character being a character represented by the glyph encoded at the particular glyph code of the font encoding. (Richardson − [0050] Internally, text in a PDF page's content stream is included in text sections, which also contain operators specifying font type, size, position, and spacing, among other parameters. A font, such as Times Roman and Courier fonts, contains a repertoire of glyphs, which are often identified by their numbers corresponding to code positions of the characters presented by the glyphs. In this sense, a font is character-code dependent. A font may contain the same glyph for distinct characters, or alternative glyphs for a character for use in different contexts.)
Richardson does not explicitly teach: wherein, for each particular glyph code of the plurality of glyph codes in the font encoding, adding the same integer offset to the particular glyph code produces a respective sum value corresponding to a respective Unicode character, 
However, Madhukar teaches: wherein, for each particular glyph code of the plurality of glyph codes in the font encoding, adding the same integer offset to the particular glyph code produces a respective sum value corresponding to a respective Unicode character, the Unicode character being a character represented by the glyph encoded at the particular glyph code of the font encoding. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 is a diagram illustrating an example calculation of a glyph for a particular font for a text character's Unicode value derived from a character map 300. Looking-up a character's Unicode value between the corresponding start and ending Unicode values and obtaining the associated segment. Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column. Element 304 illustrated in Fig. 3 has an offset of ‘0’ corresponds to GLYPHS 172. The offset ‘0’ is same offset used the GYLPHS 172.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson and Madhukar as both invention relate to font encoding of glyph data for reconstruction of documents. Madhukar teaches analyzing complex glyph data for generating c-map for character recognition. The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Richardson does not explicitly teach: and the one or more characteristics comprising at least one of (1) a width of one or more glyphs of the font object,
However, Opstad teaches: and the one or more characteristics comprising at least one of (1) a width of one or more glyphs of the font object, (Opstad − [Col. 4 ll. 55-56] A font is a collection of glyphs which typically have an element of design consistency in their appearances (characteristics.) [Col. 8 ll. 4-16] determining glyph widths by tracking glyph positions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar and Opstad as each invention relate to font encoding of glyph data for reconstruction of documents. Opstad teaches analyzing glyph data such as the characteristics of glyph widths and positioning. The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Richardson does not explicitly teach: and the one or more characteristics comprising at least one of or (2) whether a highest character code among all glyphs included in the font object meets or exceeds a threshold value;
However, Peng teaches: and the one or more characteristics comprising at least one of or (2) whether a highest character code among all glyphs included in the font object meets or exceeds a threshold value; (Peng − Fig. 1, at step 110 checks where the number of glyphs are greater than a predetermined threshold value (exceeds a threshold value) such as 16,384 for the font 100 (font object).)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 13, Richardson teaches: wherein the digital document is a PDF document. (Richardson – [0040] converting unstructured document formats, such as PDF (portable document format), and etc.)
Regarding dependent claim 14, Richardson does not explicitly teach: add the same integer offset to each glyph code in the font encoding to produce the respective sum values corresponding to the respective Unicode characters.
However, Madhukar teaches: add the same integer offset to each glyph code in the font encoding to produce the respective sum values corresponding to the respective Unicode characters. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 is a diagram illustrating an example calculation of a glyph for a particular font for a text character's Unicode value derived from a character map 300. Looking-up a character's Unicode value between the corresponding start and ending Unicode values and obtaining the associated segment. Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column. Element 304 illustrated in Fig. 3 has an offset of ‘0’ corresponds to GLYPHS 172. The offset ‘0’ is same offset used the GYLPHS 172.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 15, Richardson does not explicitly teach: create a mapping object comprising, for each particular glyph code of the plurality of glyph codes of the font encoding, an indicator of the respective sum value corresponding to the particular glyph code; and modify the digital document to include the created mapping object.
However, Madhukar teaches: create a mapping object comprising, for each particular glyph code of the plurality of glyph codes of the font encoding, an indicator of the respective sum value corresponding to the particular glyph code; and modify the digital document to include the created mapping object. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 16, Richardson does not explicitly teach: modify the font object of the digital document, wherein modifying the font object includes, for each particular glyph code of the plurality of glyph codes, replacing the glyph code with the respective sum value corresponding to the respective Unicode character; and modify the content stream of the digital document, wherein modifying the content stream includes, for each instance of a glyph code in the content stream, replacing the content stream glyph code with the respective sum value corresponding to the respective Unicode character.
However, Madhukar teaches: modify the font object of the digital document, wherein modifying the font object includes, for each particular glyph code of the plurality of glyph codes, replacing the glyph code with the respective sum value corresponding to the respective Unicode character; and modify the content stream of the digital document, wherein modifying the content stream includes, for each instance of a glyph code in the content stream, replacing the content stream glyph code with the respective sum value corresponding to the respective Unicode character. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding dependent claim 17, Richardson teaches: wherein determining the integer offset includes determining the offset having a hexadecimal value of 0x1D. (Richardson − [0056-0057] Determining the offset for reconstruction an unstructured document.)
Regarding dependent claim 18, Richardson teaches: wherein determining the integer offset includes determining the offset having a hexadecimal value of 0x1E. (Richardson − [0056-0057] Determining the offset for reconstruction an unstructured document.)
Regarding dependent claim 19, Richardson teaches: extract text content of the content stream (Richardson − [0050-0058]) but does not explicitly teach: for each of one or more glyph codes in the content stream of the digital document, add the same offset to the content stream glyph code to produce a respective content stream sum value; and determining, based upon the one or more respective content stream sum values, one or more corresponding Unicode characters to thereby extract the text content of the content stream.
However, Madhukar teaches: for each of one or more glyph codes in the content stream of the digital document, add the same offset to the content stream glyph code to produce a respective content stream sum value; and determining, based upon the one or more respective content stream sum values, one or more corresponding Unicode characters to thereby extract the text content of the content stream. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 is a diagram illustrating an example calculation of a glyph for a particular font for a text character's Unicode value derived from a character map 300. Looking-up a character's Unicode value between the corresponding start and ending Unicode values and obtaining the associated segment. Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column. Element 304 illustrated in Fig. 3 has an offset of ‘0’ corresponds to GLYPHS 172. The offset ‘0’ is same offset used the GYLPHS 172.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Regarding independent claim 20, Richardson teaches: One or more non-transitory computer-readable media storing computer-executable instructions that, when executed via a computer, cause the computer to: (Richardson − [0079] The present invention also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored on a computer readable medium that can be accessed by the computer and run by a computer processor.)
identify a font object corresponding to a content stream of a digital document, the font object comprising a font encoding of a plurality of glyph codes to a respective plurality of glyphs, (Richardson − [0013] The extracting of the texts within the document page comprises determining Unicode mappings of the texts in the document page, extracting all text characters and glyphs from the document page, identifying horizontal and vertical positions of the extracted text characters and glyphs, and extracting fonts associated with every character extracted. [0039-0042] Figs. 3, 4. In step 406, text and embedding fonts are extracted. For example, the font mapping module 306 identifies the type of embedded font and Unicode mapping of the text in the original page 302. Then, the text extractor 308 extracts the text and location information from the page. [0050-0058] determining the Unicode mapping by looking for patterns, such as hex codes, postscript name variants, and ligature notations.)
determine one or more characteristics of one or more glyphs of the font object, the one or more characteristics excluding text information content of the one or more glyphs, (Richardson − [0050-0058] Determining the Unicode mapping by looking for patterns, such as hex codes, postscript name variants, and ligature notations. [0063] Determining, text position, font type (e.g., Arial or Courier), font style (e.g., bold and/or italic) and other state parameters of the PDF pages.)
and determine, based upon the one or more determined characteristics of the one or more glyphs, an integer offset associated with the font encoding, (Richardson − [0056-0057] In one embodiment, a remapping scheme for custom, non-standard font encoding is provided in order to preserve both the presentation and the semantics of the custom fonts. The remapping rules are defined as the following: the first instance of a character, which is usually the regular form, is remapped into its normal place in the Unicode charts, a second instance is mapped into PUA with an offset of 0xF0000, and a third instance into PUA with an offset of 0x010000. For example, the two `e`s in Table. 1 are mapped to Unicode U+0065 and U+F0065, respectively, so that both presentations are preserved. In the eReading browser applications, a JavaScript snippet is created to mask off the offset (i.e., the higher-order bytes) after the custom font has been correctly rendered. For example, the character code U+F0065 of the bold `e` in Table. 1 is masked to become U+0065, the code for the regular `e`. The integer offset 0XF0000 will be associated with the Unicode code for a bold ‘e’.)
the Unicode character being a character represented by the glyph encoded at the particular glyph code of the font encoding. (Richardson − [0050] Internally, text in a PDF page's content stream is included in text sections, which also contain operators specifying font type, size, position, and spacing, among other parameters. A font, such as Times Roman and Courier fonts, contains a repertoire of glyphs, which are often identified by their numbers corresponding to code positions of the characters presented by the glyphs. In this sense, a font is character-code dependent. A font may contain the same glyph for distinct characters, or alternative glyphs for a character for use in different contexts.)
Richardson does not explicitly teach: wherein, for each particular glyph code of the plurality of glyph codes in the font encoding, adding the same integer offset to the particular glyph code produces a respective sum value corresponding to a respective Unicode character,
However, Madhukar teaches: wherein, for each particular glyph code of the plurality of glyph codes in the font encoding, adding the same integer offset to the particular glyph code produces a respective sum value corresponding to a respective Unicode character, the Unicode character being a character represented by the glyph encoded at the particular glyph code of the font encoding. (Madhukar − [Col. 5, LL 36-66, Col. LL 1-10] FIG. 3 is a diagram illustrating an example calculation of a glyph for a particular font for a text character's Unicode value derived from a character map 300. Looking-up a character's Unicode value between the corresponding start and ending Unicode values and obtaining the associated segment. Once the segment (that is, the value of the first column in character map 300) is identified, the character code offset from the `Starting Unicode Value` of that row (corresponding to that segment) is added to the `Offset` value in that row. This sum is used as an offset from the current location within the Offset column itself to index out the correct index in the GLYPH column. Element 304 illustrated in Fig. 3 has an offset of ‘0’ corresponds to GLYPHS 172. The offset ‘0’ is same offset used the GYLPHS 172.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson and Madhukar as both invention relate to font encoding of glyph data for reconstruction of documents. Madhukar teaches analyzing complex glyph data for generating c-map for character recognition. The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Richardson does not explicitly teach: and the one or more characteristics comprising at least one of (1) a width of one or more glyphs of the font object,
However, Opstad teaches: and the one or more characteristics comprising at least one of (1) a width of one or more glyphs of the font object, (Opstad − [Col. 4 ll. 55-56] A font is a collection of glyphs which typically have an element of design consistency in their appearances (characteristics.) [Col. 8 ll. 4-16] determining glyph widths by tracking glyph positions.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar and Opstad as each invention relate to font encoding of glyph data for reconstruction of documents. Opstad teaches analyzing glyph data such as the characteristics of glyph widths and positioning. The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 
Richardson does not explicitly teach: and the one or more characteristics comprising at least one of or (2) whether a highest character code among all glyphs included in the font object meets or exceeds a threshold value;
However, Peng teaches: and the one or more characteristics comprising at least one of or (2) whether a highest character code among all glyphs included in the font object meets or exceeds a threshold value; (Peng − Fig. 1, at step 110 checks where the number of glyphs are greater than a predetermined threshold value (exceeds a threshold value) such as 16,384 for the font 100 (font object).)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Richardson, Madhukar, Opstad and Peng as each invention relate to font encoding of glyph data for reconstruction of documents. Peng teaches determining glyphs font code type.  The motivation to combine provides the user the ability to perform operations such as “cut and paste”, “search”, and “look up functions” on documents injected for eReading browser applications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177